Order, Supreme Court, New York County (Karla Moskowitz, J.), entered December 13, 1989, which, inter alia, granted the motion by plaintiff Sidney Bitterman, Inc. for an order consolidating the above-titled action with another action, to the extent of directing that there be a joint discovery and a joint trial of the two actions, and that the caption of the two actions be consolidated, unanimously affirmed, with costs.
The IAS court did not abuse its discretion in directing a joint trial of these two actions. The first action was commenced by an accounting firm to recover a fee; counterclaims alleging accounting malpractice for failing to uncover a massive embezzlement scheme were interposed. The second action, brought by one of the defendants in the first action, also arises out of the accounting firm’s role in the same embezzlement scheme. There are clearly substantial issues of law and fact that are common to both actions (Bradford v Coleman Catholic High School, 110 AD2d 965). Concur—Milonas, J. P., Wallach, Asch, Kassal and Smith, JJ.